In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Orange County, dated July 20, 1977, which directed appellant to pay $75 per week to his wife for the support of his two *1021stepdaughters. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for a hearing in accordance herewith. In our opinion, the Family Court Judge erred in ordering the appellant to pay to his wife the sum of $75 per week in support for his two stepdaughters, who reside in his household. There was no evidence in the record that appellant had failed to provide them with food, clothing, shelter, etc. Permitting such an order to stand would seriously threaten the stability of this family. We realize that, to a large extent, this family has only been able to survive by virtue of a monthly grant of $299 from the Department of Social Services to the two stepchildren, whose natural father has failed to provide support. Accordingly, a new hearing should be held at which the Family Court Judge can determine that proportion of the rent on the marital domicile which is attributable to the stepchildren (see Matter of Sugarman v Burns, 76 Mise 2d 813). After this is determined, the Commissioner of Social Services will be permitted to apply for a reduction in his previous grant to the children by that amount. Titone, J. P., Suozzi, Margett and Hawkins, JJ., concur.